Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 13, 2019

                                    No. 04-19-00631-CV

                        IN THE INTEREST OF A.B.R., A CHILD

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA02483
                         Honorable Susan D. Reed, Judge Presiding


                                       ORDER
         The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The State’s
brief is deemed filed.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2019.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court